 

Oo feo I DN Nn FR WY N

oD ON NAN BP WN KF CO OO FH DH F&F WN FF O&O

Case oe Document 103 Filed “eo Page 1 of 1

ZL
Y FILED = __ LODGED
RECEIVED ___ COPY

 

JAN 3 0 2019

CLERK U S DISTRICT COURT
DISTRICT,OF ARIZONA
By DEPUTY

 

 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

United States of America No. CR-13-01607-001-PHX-SRB
Plaintiff, ORDER TERMINATING SUPERVISED
RELEASE PRIOR TO ORIGINAL
Vv. EXPIRATION DATE
Jean Baptiste Kingery
Defendant.

 

 

On Tuesday, September 20, 2016, the above named was placed on supervised
release for a period of three years. Jean Baptiste Kingery has complied with the rules and
regulations of supervised release and is no longer in need of supervision. It is accordingly
recommended that Jean Baptiste Kingery be discharged from supervision.

__ Respectfully submitted, >

Elena Federico
U.S. Probation Officer

 

ORDER OF COURT
Pursuant to the above report, it is ordered that Jean Baptiste Kingery be discharged

frem supervision and that the proceedings in the case be terminated.

790.0 hase 20 Wo1Q
Honorable Susan R. Bolton Dgte ’
Senior U.S. District Judge

 
